Order entered April 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01540-CV

                                STEVEN V. TIPPS, Appellant

                                               V.

                               PURPLE TREE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04540-B

                                           ORDER
       Before the Court is appellant’s March 28, 2019 motion. In his motion, appellant asserts

the reporter’s record from the November 30, 2018 hearing on his motion for new trial is

incomplete. Specifically, he asserts he made a verbal offer of proof at the hearing, and it is

missing from the reporter’s record. He asks that we order the court reporter to “examine the

electronic record, including the electronic voice record” of the hearing and to order the reporter

“to file the excluded evidence in the second amended informal bill of exceptions” and “submit

findings and suggestions with the amended clerk’s record.”

       We GRANT the motion as follows. We ORDER the trial court to conduct a hearing,

within thirty days of the date of this order, and make written findings as to whether the

reporter’s record of the November 30, 2018 motion for new trial hearing is complete. A
supplemental clerk’s record with the trial court’s written findings and any order regarding the

record shall be filed within forty days of the date of this hearing. A reporter’s record of the

hearing shall also be filed within forty days of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Melissa Bellan, Judge of County Court at Law No. 2; Robin Washington, Official Court

Reporter for County Court at Law No. 2; and, all parties.

       We ABATE this appeal to allow the trial court to comply with this order. It will be

reinstated in forty days or when the requested records are received, whichever occurs sooner.

                                                      /s/     BILL WHITEHILL
                                                              JUSTICE